Title: To Thomas Jefferson from C. W. F. Dumas, 26 October 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 26 Oct. 1791. The Provincial States have passed a resolution opposing the Stadtholder’s decision to return the 5,000 German troops who had been used to help suppress the revolution. The Stadtholder has tried unsuccessfully to induce the Regents to overturn this resolution.—The States General is still considering East Indian affairs. The governor general of Batavia has resigned, and the governor and second treasury officer of the Cape of Good Hope have returned to answer charges of financial irregularities. The Stadtholder is also concerned about the East India Company.—1 Nov. He has learned that tomorrow a bookseller will be flogged in Amsterdam for selling a libelous publication against the Stadtholder. Today he witnessed the arrest of a bookseller for publicly selling Memoires pour servir a l’ histoire de la revolution des Provinces-Unies, par Mandrillon, a work containing original correspondence pertaining to the suppression of the revolution.—4 Nov. Yesterday, by order of the court of Holland and the local magistracy, every house in the city was illuminated in honor of the marriage of the young hereditary prince to a Prussian princess. But the marriage evoked little enthusiasm among the populace.—5 Nov. The Provincial States will definitely dismiss the German troops in January or February and replace them with less expensive forces. Zeeland will do the same, but the other provinces probably will not.—10 Nov. He has procured “3 Exemplaires du Livre, dont j’en joins 1 à ce paquet-ci, et l’autre au duplicata.” He forgoes writing at length about European affairs since the enclosed papers will show that the monarchical and aristocratic opponents of the French Revolution are nothing more than “une cohue de disparates.”
